Mr. Justice Wolf
delivered the opinion of the court.
This case differs from that of The People of Porto Rico, represented by Guillermo Esteves, Commissioner of the Interior, v. Narciso and Violante Rabell Cabrera, ante, p. .116, in two important points.
The injunction is sought in a direct suit against the Commissioner of the Interior and is not filed as an incident to a condemnation proceeding already begun. Second, the relief sought here among others is a mandatory injunction to restore the complainants into the possession of their property. Taking as a basis the allegations of the petition and under the principles laid down in the former case, naturally the Commissioner might be enjoined and the only question is whether a mandatory injunction may issue. However, we see no escape from the conclusion that where private property is taken without just compensation, in the manner described in the petition, the officers of the government who take that property must restore it to the complainants as far as possible in the same condition as it was when the usurpation took place. As some questions of fact might be raised, the judgment must be reversed and the case sent back for proceedings not inconsistent with this opinion.
Mr Justice Hutchison took no part in the decision of this case.